Exhibit 10.31
SEPARATION AGREEMENT
     This Separation Agreement is made and entered into October 30, 2009,
between Richard S. Greene (Employee) and Deluxe Corporation, a Minnesota
corporation having its principal offices at 3680 Victoria Street N., Shoreview,
Minnesota 55126 (Deluxe).
     WHEREAS, Employee has been employed by Deluxe or one of its affiliates for
many years; and
     WHEREAS, Employee and Deluxe, on its behalf and on behalf of its affiliates
and subsidiaries, agree to set forth herein the terms and conditions under which
such employment is terminated.
     NOW THEREFORE, in consideration of the mutual benefits and promises
contained herein the parties agree as follows:
     1. Termination. Employee and Deluxe agree that Employee’s employment with
Deluxe is terminated as of the close of business on October 31, 2009
(Termination Date).
     2. Payments and Benefits. Deluxe and Employee agree that the following
payments and benefits, less applicable payroll and any supplementary deductions,
shall be provided by Deluxe to Employee:

  A.   Two Hundred Seventy-Four Thousand Five Hundred and 00/100 Dollars
($274,500.00) in semi-monthly installments of Fifteen Thousand Two Hundred Fifty
and 00/100 Dollars ($15,250.00) to be paid in the manner and at the time
Employee received his salary payments from Deluxe.     B.   For a period of six
(6) months commencing on the nine month anniversary following the initial
payment in paragraph 2A, a semi-monthly payment on the 15th and approximately
the last day of each month in such six (6) month period equal to the amount, if
any, that Employee’s base salary at the time of his termination exceeds his
semi-monthly employment compensation during each such month in such six
(6) month period. Employee agrees to use his best efforts promptly to obtain
employment during the period under which he receives any payment under paragraph
2A. or 2B. and to provide Deluxe a copy of documentation concerning his
semi-monthly compensation, such as his payroll statement or, if applicable, his
written statement that he is not then employed, and so long as Deluxe receives
such documentation at least three (3) days prior to the date on which Deluxe
makes a regularly scheduled semi-monthly salary payment, Deluxe will make such

 



--------------------------------------------------------------------------------



 



      differential payment to him at the time of such next regularly scheduled
exempt salary payment in the manner in which Executive received his salary
payments from Deluxe.

  C.   Executive outplacement counseling and support services through Right
Management, Inc. for a twelve (12) month period. Such services shall be paid for
by Deluxe upon receipt of an invoice from the agency.     D.   Two Thousand Five
Hundred 00/100 Dollars ($2,500.00) on or about November 15, 2009, but in no
event prior to expiration of the rescission period referred to in Section 8,
representing a prorated payment of the Personal Choice benefit through
Termination Date.

Each payment hereunder shall be treated as a separate payment for all purposes
under Section 409A of the Internal Revenue Code. Except as otherwise provided,
the payments and benefits described in this Section shall be provided by Deluxe
to Employee upon receipt of the signed Separation Agreement and a Release in the
form attached as Exhibit A, but no earlier than five (5) nor later than seven
(7) days after the expiration of the rescission period referred to in Section 8
and shall be paid not later than the end of the second year following the year
in which the Termination Date occurred.
     3. Full Compensation. The payments that will be made to Employee or for his
benefit pursuant to this Separation Agreement shall compensate him for and
extinguish any and all claims he may have arising out of his employment with
Deluxe or his employment termination, including but not limited to claims for
attorneys’ fees and costs, and any and all claims for any type of legal or
equitable relief.
     4. Insurance. If Employee rescinds this Separation Agreement pursuant to
Section 8 below, Employee will still have the right to continue participation in
his health, dental, vision and life plans as provided by law.
     5. Benefits. Employee is a participant, on his own behalf and on behalf of
his family, in various employee benefit plans sponsored by Deluxe related to
medical, disability, life, dental and vision coverage. Unless otherwise agreed
hereunder, the payment or cancellation of these benefits, including the amounts
and the timing thereof, will be governed by the terms of such employee benefit
plans. Deluxe will provide Employee the same assistance given other participants
in such employee benefit plans so long as he is entitled to benefits thereunder.
     6. Records, Documents and Property. Employee will return to Deluxe all of
its property including, but not limited to its records, correspondence and
documents as well as all keys, pagers, computers, access and corporate charge
cards.
     7. Resignation. Effective as of Termination Date, Employee shall be deemed
to have resigned as Senior Vice President and Chief Financial Officer of Deluxe,
from

2



--------------------------------------------------------------------------------



 



each of its affiliates and subsidiaries of which he is an officer and as an
officer of any position he holds with respect to the Deluxe Corporation
Foundation and the W.R. Hotchkiss Foundation.
     8. Rescission. Once this Separation Agreement and the Release are executed,
Employee may rescind this Separation Agreement and the Release within seven
(7) calendar days to reinstate federal claims and within fifteen (15) calendar
days to reinstate state claims. To be effective, any rescission within the
relevant time periods must be in writing and delivered to Deluxe Corporation, in
care of Julie Loosbrock, Senior Vice President, Deluxe Corporation, 3680
Victoria Street North, Shoreview, Minnesota 55126, either by hand or by mail
within the respective periods. If sent by mail, the rescission must be
(1) postmarked within the respective periods (2) properly addressed to Deluxe
Corporation; and (3) sent by certified mail, return receipt requested. These
periods will expire prior to March 15 of the year following the year in which
the Termination Date occurs. Upon their expiration without rescission of this
Separation Agreement or the Release by Employee, any payments that would have
previously been paid during those periods under Deluxe’s payroll schedule shall
be paid to Employee in a lump sum.
     9. General Release. In consideration of the payments and other undertakings
stated herein, Employee agrees to sign a separate Release in the form attached
hereto as Exhibit A at the time he signs this Separation Agreement.
     10. Confidential Deluxe Information. Employee agrees that for a period of
two (2) years after execution of this Agreement, Employee shall retain in
confidence all proprietary and confidential information concerning Deluxe or any
of its affiliates, including, without limitation, customer and mailing lists,
cost and pricing information, employee data, financial data, business plans,
sales and marketing plans, business acquisition or divestiture plans, research
and development activities relating to existing commercial activities and new
products, services and offerings under active consideration, trade secrets and
software which Employee may have acquired during the course of his employment
with Deluxe or its affiliates and, notwithstanding the exceptions contained in
the next sentence, shall return all copies and extracts thereof (however and on
whatever medium recorded, to Deluxe, or as otherwise requested by Deluxe,
without keeping any copies thereof). The foregoing obligation does not apply to
(i) any information which was known to Employee prior to disclosure to him by
Deluxe or any of its affiliates; (ii) any information which was in the public
domain prior to its disclosure to Employee; (iii) any information which comes
into the public domain through no fault of Employee; (iv) any information which
Employee is required to disclose by a court or similar authority or under
subpoena, provided that Employee provide Deluxe with notice thereof and assist,
at Deluxe’s or its affiliates’ sole expense, any reasonable Deluxe or affiliate
endeavor by appropriate means to obtain a protective order limiting the
disclosure of such information; and (v) any information which is disclosed to
Employee by a third party which has a legal right to make such a disclosure.

3



--------------------------------------------------------------------------------



 



     11. Confidentiality. The terms of this Separation Agreement and the Release
shall be treated as confidential by both Employee and Deluxe and neither party
shall disclose its terms to anyone, except Employee may disclose the terms of
this Separation Agreement and the Release to his spouse, legal counsel and
accountant. Deluxe may disclose the terms of this Separation Agreement and the
Release as required by law and to its officers and directors, outside auditors,
and to employees who have a legitimate need to know the terms in the course of
performing their duties. Each party recognizes and agrees that this
confidentiality provision was a significant inducement for the other to enter
into this Separation Agreement and the Release.
     12. Non-Assignment. The parties agree that this Separation Agreement and
the Release will not be assigned by either party unless the other party agrees
to such assignment in writing. The Separation Agreement and the Release is
binding on Deluxe and its successors and assigns and inures to the benefit of
Employee and Employee’s heirs and executors.
     13. Non-Disparagement. The parties mutually agree that they shall not
disparage or defame each other in any respect or make any such comments
concerning the employment relationship between them.
     14. Merger. This Separation Agreement and the Release, and the employee
benefits as referenced in Section 5 in which Employee is a participant supersede
all prior oral and written agreements, except as they are referred to herein,
and communications between the parties. Employee agrees that any and all claims
which he might have had against Deluxe or any of its affiliates are fully
released and discharged by this Separation Agreement and the Release, and that
the only claims which he may hereafter assert against any of them will be
derived only from an alleged breach of the terms of the Separation Agreement or
of the referenced employee benefit plans in which Employee is a participant.
     15. Entire Agreement. This Separation Agreement and the Release constitute
the entire agreement between the parties with respect to the termination of
Employee’s employment relationship with Deluxe, and the parties agree that there
were no inducements or representations leading to the execution of this
Separation Agreement or Release except as herein contained.
     16. Voluntary and Knowing Action. Employee acknowledges that he has been
advised of his right to be represented by his own attorney, that he has read and
understands the terms of this Separation Agreement and the Release, and that he
is voluntarily entering into the Separation Agreement and the Release.
     17. Governing Law. This Separation Agreement and the Release will be
construed and interpreted in accordance with the laws of the State of Minnesota.

4



--------------------------------------------------------------------------------



 



     18. Counterparts. This Separation Agreement and the Release may be executed
simultaneously in two or more counterparts, each of which will be deemed an
original, but all of which together will constitute one of the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Separation
Agreement as of the day and year first above written.

                  DELUXE CORPORATION       EMPLOYEE    
 
               
By:
  /s/ Lee Schram   By:   /s/ Richard S. Greene    
 
               
 
   Lee Schram            Richard S. Greene    
 
  Title: Chief Executive Officer            
 
               

STATE OF MINNESOTA
COUNTY OF RAMSEY
I, Deborah J. Cramlet, a Notary Public, do hereby certify that Richard S. Greene
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he signed and delivered the said instrument as his free and voluntary act,
for the uses and purposes therein set forth.
Given under my hand and official seal this 30th day of October, 2009.

                  /s/ Deborah J. Cramlet       Notary Public           

STATE OF MINNESOTA
COUNTY OF RAMSEY
The foregoing instrument was acknowledged before me this 30th day of October,
2009 by Lee Schram, Chief Executive Officer of Deluxe Corporation, a Minnesota
corporation, on behalf of the Corporation.

                  /s/ Deborah J. Cramlet       Notary Public   

5



--------------------------------------------------------------------------------



 



         

Exhibit A
RELEASE
Definitions. I acknowledge that all words used in this Release are intended to
have their plain meaning in ordinary English. Specific terms used in this
Release have the following meanings:
     A. Deluxe, as used herein, shall at all times mean Deluxe Corporation, its
affiliated companies, its and their predecessors, successors and assigns, and
the present or former officers, employees and agents of any of them, whether in
their individual or official capacities, and the current and former trustees or
administrators of any profit sharing, pension or other benefit plan applicable
to the employees or former employees of Deluxe, in their official and individual
capacities.
     B. I or My or Me, as used herein, means the employee whose signature
appears below or anyone who has or obtains any legal rights or claims through
Me.
     C. My Claims means any rights I have now or hereafter to any relief of any
kind from Deluxe whether or not I know now about those rights, arising out of My
employment with Deluxe, and My employment termination, including, but not
limited to, claims for breach of contracts; rights under any severance plan of
Deluxe; fraud or misrepresentation; violation of the Minnesota Human Rights Act,
the Americans with Disabilities Act, or other federal, state, or local civil
rights laws based on disability or other protected class status, as each of them
may have been amended; defamation; intentional or negligent infliction of
emotional distress; breach of the covenant of good faith and fair dealing;
promissory estoppel; negligence; wrongful termination of employment; and any
other claims for unlawful employment practices. However, this Release shall not
affect any claims which I could have made under any welfare benefit plan
referred to in Section 5 of the Separation Agreement or any profit sharing,
pension or retirement plan through Deluxe.
Agreement to Release Claims. I agree that I am receiving a substantial amount of
money and benefits from Deluxe. I agree to give up all My Claims against Deluxe
in exchange for those payments. I will not begin or authorize any other party to
begin on My behalf any legal proceedings against Deluxe based on My Claims, I
will not authorize any other party, governmental or otherwise, to seek
individual remedies based on My Claims and I waive any rights to damages or
other remedies based on My Claims. I agree that the money and benefits I am
receiving are a full and fair payment for the release of all My Claims. I agree
that Deluxe does not owe Me anything in addition to what I will be receiving. I
acknowledge that any severance payments may be discontinued if I breach the
terms of the Separation Agreement, or if any of My actions violate Deluxe policy
or reflect negatively on Deluxe.
I understand that I may rescind (that is, cancel) this Release within seven
(7) calendar days of signing it to reinstate federal claims and after fifteen
(15) calendar days of

 



--------------------------------------------------------------------------------



 



signing it to reinstate state claims. To be effective, My rescission must be in
writing and delivered to Deluxe Corporation in care of Julie Loosbrock, Senior
Vice President, Deluxe Corporation, 3680 Victoria Street North, Shoreview,
Minnesota 55126, either by hand or by mail within the respective periods. If
sent by mail, the rescission must be postmarked within the respective periods,
properly addressed to Deluxe Corporation, and sent by certified mail, return
receipt requested.
I acknowledge that I have read this Release carefully and understand all its
terms and that I have been advised to discuss this Release with My attorney. In
agreeing to sign this Release, I acknowledge that I have not relied on any
statements or explanations made by Deluxe or its attorneys to Me. I understand
and agree that if, for any reason, any provision of this Release is determined
to be unenforceable, the remainder of the Release will still be effective and
enforceable.
I agree that this Release shall be effective on the date of My signature below.
I understand and agree that this Release, the Separation Agreement to which it
is attached and the Deluxe employee benefit plans referenced in the Separation
Agreement in which I am a participant, contain all of the agreements between
Deluxe and Me.

                Dated: October 30, 2009  /s/ Richard S. Greene       Richard S.
Greene           

Witnesses:
/s/ Sharon E. Rowe
 
/s/ Deborah J. Cramlet
 

2